J-A17002-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    N.W.M. AND E.M., MINORS,                   :   IN THE SUPERIOR COURT OF
    THROUGH THEIR PARENTS AND                  :        PENNSYLVANIA
    NATURAL GUARDIANS, J.M., N.M.,             :
    AND J.A.M.                                 :
                                               :
                       Appellant               :
                                               :
                                               :
                v.                             :   No. 1532 EDA 2020
                                               :
                                               :
    PATRICE LANGENBACH AND                     :
    DEFENDER ASSOCIATION OF                    :
    PHILADELPHIA                               :

                   Appeal from the Order Entered July 8, 2020
      In the Court of Common Pleas of Philadelphia County Civil Division at
                             No(s): No. 200300399


BEFORE:      McLAUGHLIN, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY McLAUGHLIN, J.:                         FILED FEBRUARY 1, 2022

        N.W.M. (“Child”) and E.M. (collectively “Children”), through their

parents J.M. and N.M. (“Parents”), and J.A.M. (“Grandmother”) (collectively

“Appellants”), appeal the order dismissing their Complaint against Patrice

Langenbach and the Defender Association of Philadelphia (“Defender

Association”) (collectively “Appellees”). The trial court found that Appellees

were immune from this suit. It also found that, if they did not have immunity,

Child stated a claim for legal malpractice against Appellees, but E.M. did not.

The court also concluded that neither Children nor Grandmother stated a claim

for intentional infliction of emotional distress (“IIED”). We conclude Appellees
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A17002-21



do not have immunity but agree with the trial court that E.M.’s malpractice

claim and Children’s and Grandmother’s IIED claims fail.

       In March 2020, Children and Grandmother filed a Complaint against

Appellees. The following is a summary of the factual assertions contained in

the Complaint.

       Child was born in February 2016. In April 2016, Parents took her to the

Children’s Hospital of Philadelphia (“CHOP”), where a chest x-ray revealed two

rib fractures. A CHOP physician concluded the fractures were caused by a non-

accidental trauma inflicted by an adult.1 The Philadelphia Department of

Human Services (“DHS”) filed an emergency petition to remove Child and her

brother, E.M., from Parents’ care.

       The court appointed Langenbach of the Defender Association as child

advocate and the guardian ad litem (“GAL”). Children were adjudicated

dependent. Child was placed in foster care and E.M. was placed with

Grandmother.

       Following a July 2016 hearing, the court ordered that Child remain in

foster care and reunited E.M. with Parents. Langenbach objected to the

reunification of E.M. with Parents. The court declined to place Child in kinship

care with Grandmother. Langenbach expressed her agreement with this

decision.

____________________________________________


1Parents deny they caused the fracture and claim they do not know how Child
got the fractures, noting it could be due to a genetic disorder or could have
been caused by E.M.

                                           -2-
J-A17002-21



      Following an August 2016 hearing, the court ordered that Child remain

in foster care. Langenbach supported the decision. E.M. was discharged from

dependent care in August 2016 and has been in his Parents’ custody since

that time. Langenbach allegedly objected to this discharge. Appellants assert

that at the August 2016 hearing, Langenbach moved to remove a social

worker from the case because the social worker presented positive reports on

Parents. Complaint at ¶ 37, 39. Appellants further allege that Langenbach

disparaged Parents at the parenting school they attended.

      The court held a hearing in December 2016, where Langenbach

allegedly argued against kinship care. Appellants allege that she claimed

Grandmother had not been a resource because she did not acknowledge

injuries, even though this allegedly had not been mentioned at prior hearings.

She also allegedly claimed Child was thriving in foster care and stated that

she had concerns about “access” if Child was placed with Grandmother. Id. at

58-60. The court entered an order directing that Child would remain in foster

care. Parents filed a notice of appeal of this order.

      While the appeal was pending, the proceedings continued in the trial

court. Appellants claim that at a March 2017 hearing, Langenbach objected to

medical evidence Parents sought to admit to explain the rib fractures. Id. at

¶ 75. Following the hearing, the court again denied kinship care.

      In May 2017, DHS moved to change Child’s goal to adoption and to

terminate parental rights. Appellants assert Langenbach “was in full

agreement with the termination of parental rights.” Id. at ¶ 90. Following a

                                      -3-
J-A17002-21



hearing, the court granted the motion to change Child’s goal. The court

removed Langenbach as Child’s advocate, but left her in place as GAL. The

court again declined to place Child in kinship care or to give Grandmother

visitation rights. Appellants allege that at the hearing, a social worker testified

that Grandmother’s home was appropriate for care, Grandmother had her

clearances, and DHS would be exploring kinship care. Appellants assert that

when the court asked if there was an order to explore kinship care,

Langenbach responded that there was not, and that the court had “indicated

that we were not going to be exploring it,” even though, according to

Appellants’ Complaint, the record contained no such instruction. Id. at ¶ 101.

      Parents filed emergency petitions with this Court to stay consideration

of the termination petition until after resolution of the appeal of the December

2016 order. In the trial court, Parents also filed a motion for recusal.

Langenbach allegedly filed a response to the motion for recusal, stating,

“Nothing in the record indicates a bias, impartiality, or prejudice toward the

parents or any party for that matter.” Id. at 112. The trial judge denied the

motion for recusal, and we denied the motion to stay.

      At a termination hearing in October 2017, according to the Complaint,

a forensic psychologist testified that, based on his parenting capacity report,

it was his opinion Parents could reunify with Child. Appellants also claim that

an employee of the foster parent agency testified that Child had a bond with

Parents. Appellants claim Langenbach objected or joined objections 37 times

during the hearing when Parents attempted to admit evidence. Appellants

                                       -4-
J-A17002-21



assert Langenbach argued for the termination of parental rights. 2 The trial

court granted termination and changed the goal to adoption.

       Parents appealed, and this Court stayed the orders changing the goal to

adoption and terminating parental rights. We also reinstated parental

visitation. In May 2018, this Court reversed the permanency orders and

vacated the orders changing the goal and terminating parental rights. See In

Int. of N.M., 186 A.3d 998, 1014 (Pa.Super. 2018). Among other reasons,

we stated that “the trial court’s repeated refusal to consider approved kinship

care, in light of the fact that it also found Parents fully complaint with their

treatment goals as of December 2017 and where DHS supported kinship

placement with paternal grandmother, is an abuse of discretion and not

supported by the record.” Id. at 1012-13 (citation omitted). We further stated

that the trial judge should “give serious consideration as to whether her

apparent bias warrants that she recuse herself.” Id. at 1014 n.31 (citation

omitted).3

____________________________________________


2 DHS also advocated for the termination of parental rights. Further, the new
court-appointed child advocate advocated for termination, although he
allegedly admitted he had received the case the day before the hearing.

3 We noted that the trial judge was the cause of the deterioration of the
parental bond:

          [D]espite record evidence that the trial court allegedly relied
          upon, the one factor, the elephant in the room, is that the
          trial judge was and remains the cause of the deteriorated
          bond between Parents and N.M. in this matter.
(Footnote Continued Next Page)


                                           -5-
J-A17002-21




____________________________________________


          The record is replete with attempts by Parents to meet the
          goals set by the trial judge, however she continued to put
          up barriers to reunification. As an example, the trial judge
          stated at the December 8, 2016 hearing that she wanted
          some testimony as to how the injuries happened. However,
          at every hearing from March 2017 onward, she refused to
          allow such testimony, stating that the failure of Parents to
          appeal her earlier decision with regard to the etiology of
          N.M.’s injuries was final and could no longer be addressed.
          When the agency stated that Parents had complied with
          their goals, the court said, “I’ll find that [P]arents are
          compliant. It doesn’t move the needle for me.” She further
          stated that “I guess the other side of the conversation is if I
          leave her [in foster care] maybe I get closer to an answer
          as to what happened instead of moving her to grandmom. .
          . . So, I’m not going to consider kinship care.” When the
          agency determined that kinship placement was available
          and appropriate, the trial court ruled in May of 2017 that
          grandparent visitation with N.M. is immediately suspended;
          it is not in N.M.’s continued best interests to explore
          placement in kinship care. In short, despite the goals of the
          Child Protective Services Law, the trial judge seems to have
          done everything in her power to alienate these parents from
          their child, appears to have a fixed idea about this matter
          and, further, she prohibited evidence to be introduced that
          might have forced her to change her opinion.

          . . . We find that the record herein provides example after
          example of overreaching, failing to be fair and impartial,
          evidence of a fixed presumptive idea of what took place, and
          a failure to provide due process to the two parents involved.
          Finally, the most egregious failure in this matter is the
          refusal to allow kinship care, despite the paternal
          grandmother being an available and approved source for
          same. The punishment effectuated by the trial judge was,
          at best, neglectful and, at worst, designed to affect the bond
          between Parents and N.M. so that termination would be the
          natural outcome of the proceedings. This is an extremely
          harsh penalty for parents who have complied in every way
          with the requirements of the CPSL.

In Int. of N.M., 186 A.3d at 1014 n.30.

                                           -6-
J-A17002-21



      Following remand, the trial judge recused herself. At a hearing held after

a new judge was assigned, according to the Complaint, Langenbach continued

to oppose reunification and kinship care. She also objected to Grandmother’s

presence in the courtroom. The court overruled this objection.

      The court then removed Langenbach as GAL, finding she failed to act in

Child’s best interest. Child was placed in kinship care with Grandmother and,

a short while later, reunited with Parents.

      Appellants then instituted this suit. Parents brought legal malpractice

claims against Langenbach and the Defender Association and IIED claims

against Langenbach. Grandmother brought an IIED claim against Langenbach.

      Langenbach and the Defender Association filed preliminary objections

asserting judicial or quasi-judicial immunity. They also demurred to all claims.

The trial court sustained the preliminary objection as to immunity and

dismissed the claims. It alternatively found the demurrer to E.M.’s legal

malpractice claims and Children’s and Grandmother’s IIED claims meritorious

but overruled the demurrer as to Child’s legal malpractice claim.

      Children and Grandmother appealed. They raise the following issues:

         1. Did the Trial Court err as a matter of law in finding that
         the Defendants are immune from suit based on quasi-
         judicial immunity or any other immunity?

         2. Did the Court err as a matter of law in sustaining the
         preliminary objections on the basis of immunity and
         dismissing all claims in Appellants’ complaint based on that
         immunity?




                                     -7-
J-A17002-21


          3. Did the Court err as a matter of law and/or abuse its
          discretion in finding that the Appellants failed to state a
          claim for Intentional Infliction of Emotional Distress?

          4. Did the Court erred as a matter of law and/or abused its
          discretion in finding that Plaintiff, E.M., failed to state a
          claim for legal malpractice?

Children’s Br. at 5.

       In their first two issues, Appellants challenge the trial court’s conclusion

that Appellees had immunity from suit.4 They allege that Appellees are not

immune, as Pennsylvania law does not extend judicial or quasi-judicial

immunity to attorneys acting as GALs in dependency proceedings. They

further maintain the trial court should not have found immunity without

guidance from the General Assembly, the Supreme Court, or this Court.

       Appellees argue the trial court did not err in finding they were immune

from suit. They claim that, because the GAL was acting as an arm of the court

to support Child’s best interest, the court correctly concluded Appellees were

entitled to quasi-judicial immunity. They argue judges rely on GALs, who

gather information and evidence and make recommendations, and claim that,
____________________________________________


4 Immunity is an affirmative defense, which should be raised in New Matter in
a responsive pleading, not preliminary objections. See Pa.R.C.P. 1030(a);
Soto v. Nabisco, Inc., 32 A.3d 787, 788 n.2 (Pa.Super. 2011). Appellants,
however, did not raise the irregularity in preliminary objections to the
preliminary objections, and thus waived it. See Preiser v. Rosenzweig, 614
A.2d 303, 305 (Pa.Super. 1992), aff'd, 646 A.2d 1166 (Pa. 1994). Although
their answer to the preliminary objections argued immunity should have been
raised in New Matter, they make no such claim on appeal. Therefore,
Appellants have doubly waived any objection to the raising the defense of
immunity in preliminary objections. See Bloom v. Dubois Reg’l Med. Ctr.,
597 A.2d 671, 675 n.4 (Pa.Super. 1991) (concluding that where an immunity
defense “is raised by preliminary objections and this procedure is not objected
to, the question of immunity from suit may be decided”).

                                           -8-
J-A17002-21



without immunity, courts may not receive the same degree of frankness from

GALs. They further claim that the child welfare agency, medical expert, and

the city solicitor are all entitled to immunity.5 Appellees further cite cases from

other jurisdictions where GALs were found to be immune.

       Where a preliminary objection presents a question of law, such as

whether a defendant is immune, our standard of review is de novo. Our scope

of review is plenary. See Heldring v. Lundy Beldecos & Milby, P.C., 151

A.3d 634, 641 (Pa.Super. 2016); Feldman v. Hoffman, 107 A.3d 821, 826

n.7 (Pa.Cmwlth. 2014).

       We conclude the trial court erred in finding Appellees had immunity from

this suit. In Z.F.1 v. Bethanna, the Defender Association of Philadelphia

claimed it was immune because the “suit arose from actions taken while one

of its attorneys was acting as a guardian ad litem.” 244 A.3d 482, 494

(Pa.Super. 2020). We declined the invitation to create an immunity for GALs,

where no existing statute, rule, or case law established such immunity in

Pennsylvania. Id. at 494. We explained that “[i]t is not the prerogative of an

intermediate appellate court to enunciate new precepts of law or to expand

existing legal doctrines.” Id. (quoting Matter of M.P., 204 A.3d 976, 986

____________________________________________


5 Kidsvoice, Montgomery Child Advocacy Project, Support Center for Child
Advocates, Montgomery County Child Advocacy Unit, Bucks County Guardian
Ad Litem Office, and 22 guardians ad litem from 18 additional counties filed
an amicus brief, arguing that GALs are arms of the court and must be able to
perform their function without fear of a lawsuit. They state that without
immunity, GALs may hesitate to push an issue for fear of liability, and fewer
attorneys may be willing to work as a GAL if immunity does not exist.

                                           -9-
J-A17002-21



(Pa.Super. 2019). “Rather, the Superior Court is an error-correcting court and

we leave policy questions to the Supreme Court and the General Assembly.”

Id. (quoting Matter of M.P., 204 A.3d at 986).6

       Here, as in Z.F.1, Langenbach and the Defender Association seek

immunity from suit from actions taken by Langenbach while acting as a GAL.

There has been no change in Pennsylvania law, and we again decline the

invitation to create immunity for GALs where no such immunity exists in

statute, rule, or case law.

       Appellees attempt to distinguish Z.F.1., noting that there, the defendant

did not raise the immunity defense before trial but rather raised it for the first

time in post-trial motions. They claim that appellate courts should be able to

consider a quasi-judicial immunity issue, not just the Supreme Court or

General Assembly. Their attempt to distinguish Z.F.1 is not convincing. The

Court in Z.F.1 did not find waiver for failure to raise the issue before trial, and

the timing of the raising of the issue was not a factor in the Court’s decision

on the immunity issue. Rather, we addressed the issue, finding that it was not

proper for this Court to create an immunity for GALs, as explained above.

____________________________________________


6 See also Commonwealth v. Dugger, 486 A.2d 382, 386 (Pa. 1985) (“The
formal purpose of the Superior Court is to maintain and effectuate the
decisional law of this Court as faithfully as possible.”); Moses v. T.N.T. Red
Star Exp., 725 A.2d 792, 801 (Pa.Super. 1999); Commonwealth v.
Montini, 712 A.2d 761, 769 (Pa.Super. 1998) (Johnson, J., concurring),
quoted in Matter of M.P., 204 A.3d at 986; Dominick v. Statesman Ins.
Co., 692 A.2d 188, 192 (Pa.Super. 1997); Malinder v. Jenkins Elevator &
Machine Co., 538 A.2d 509, 513 (Pa.Super. 1988) (en banc). Other than
Z.F.1, Appellees mention none of the authorities we cite on this point.

                                          - 10 -
J-A17002-21



      The cases the concurring and dissenting memorandum cites do not

support its assertion that this Court and the Commonwealth Court have done

many times what Appellees ask us to do here. Rather, those cases were

instances of the intermediate appellate courts applying existing doctrines to

new facts. Although Appellees facially argue for quasi-judicial immunity, see

Appellees’ Br. at 23, they do not truly claim immunity under any extant

doctrine. They instead mix together aspects of judicial and quasi-judicial

immunity, cite precedents from other jurisdictions, and point to the “rationale”

for appointing GALs, to maintain that GALs ought to enjoy immunity from suit.

See id. at 19-21, 23-28, 29-36. They in substance contend that immunizing

GALs will enable them to perform their duties “absent influence, fear or

intimidation from anyone.” Id. at 34. In order to credit their arguments, we

would have to balance competing interests and choose what we deem to be

the “best” path. Appellees thus in reality pose a policy question, and resolving

it is beyond this Court’s “ken.” Concurring and Dissenting Memorandum at 2.

      In their third claim, Children and Grandmother argue the court erred in

finding they failed to state IIED claims. On appeal from an order overruling

preliminary objections in the nature of demurrer, our standard of review is de

novo, and our scope of review is plenary. Palmiter v. Commonwealth

Health Sys., Inc., No. 498 MDA 2020, 2021 WL 3507795, at *2 (Aug. 10,

2021). We “accept as true all well-pleaded allegations of material fact and all

reasonable inferences deducible from those facts” and resolve all doubt “in

favor of the non-moving party.” Id. (quoting Commonwealth v. UPMC, 208

                                     - 11 -
J-A17002-21



A.3d 898, 904 (Pa. 2019)). We then ask whether, on the facts averred, the

law says with certainty that no recovery is possible. Id. Whenever there is

doubt about whether a demurrer should be sustained, the court should resolve

it in favor of overruling the demurrer. Id.

      Appellants claim that Langenbach “sought to intentionally destroy the

family bond,” which they argue “shocks the conscience of members of

society.” Appellants Br. at 22. They argue this Court recognized an action for

IIED for interference with family bonds in Bartanus v. Lis, 480 A.2d 1178

(Pa.Super. 1984), where the Court found an IIED claim viable where

defendants disparaged the father and spread lies about him to have the child

return from living in Germany with his father. They claim that here,

Langenbach was part of a two-year effort to remove Child from her family,

and she did so in the face of a clear legal requirement that she should have

advocated for kinship care. Her actions in arguing against kinship care and in

support of termination, as well as other actions such as making disparaging

comments at a parenting class and allegedly telling the judge after remand

that she was “unaware why [Grandmother] was not visiting child,” would

“shock the conscience of any warm-blooded vertebrae [sic].” Appellants’ Br.

at 33. Appellants argue the allegations in the Complaint are sufficient at the

pleading stage to allege an IIED claim.

      “The gravamen of the tort of [IIED] is outrageous conduct on the part

of the tortfeasor.” Kazatsky v. King David Mem’l Park, Inc., 527 A.2d 988,

991 (Pa. 1987). A plaintiff must prove that the defendant “by extreme and

                                     - 12 -
J-A17002-21



outrageous conduct intentionally or recklessly cause[d] severe emotional

distress.” Id. (quoting Restatement 2d of Torts § 46). The Commentary to

Section 46 of the Restatement describes the conduct contemplated by the tort

as follows:

         The cases thus far decided have found liability only where
         the defendant’s conduct has been extreme and outrageous.
         It has not been enough that the defendant has acted with
         an intent which is tortious or even criminal, or that he has
         intended to inflict emotional distress, or even that his
         conduct has been characterized by “malice,” or a degree of
         aggravation which would entitle the plaintiff to punitive
         damages for another tort. Liability has been found only
         where the conduct has been so outrageous in character, and
         so extreme in degree, as to go beyond all possible bounds
         of decency, and to be regarded as atrocious, and utterly
         intolerable in a civilized community. Generally, the case is
         one in which the recitation of the facts to an average
         member of the community would arouse his resentment
         against the actor, and lead him to exclaim, “Outrageous!”

Id. at 190-91 (citing Restatement (Second) of Torts § 46 comment d).

      The trial court found Children and Grandmother failed to state an IIED

claim against Langenbach:

         Ms. Langenbach’s conduct, as described in plaintiffs’
         complaint, has already been found not to have been in the
         best interests of the child, but there are no facts alleged to
         support the level of extreme and outrageous conduct
         needed to support an intentional infliction of emotional
         distress claim. Plaintiffs’ intentional inflections causes of
         action are therefore legally insufficient.

Trial Ct. Op., filed July 8, 2020, at 15-16.




                                     - 13 -
J-A17002-21



      We agree with the trial court. Taking the allegations in the Complaint as

true, Appellants fail to state an IIED claim. They do not rise to the level of

extreme and outrageous conduct sufficient to support the claim.

      Bartanus, relied on by Appellants, is distinguishable. There, we

concluded a father’s complaint stated an IIED claim against his sister and her

husband in relation to his son. There the father’s sister and her husband cared

for the father’s son when the father was away on work assignments.

Bartanus, 480 A.2d at 1183. After many years, the father proposed that his

son live with him again. His sister “flew into a rage, calling [the father] names,

using abusive language, and threatening bodily harm, in the presence of his

son.” Id. The sister’s husband also “said foul things about [the father] and

threatened him with bodily harm.” Id. The sister and her husband tried to

adopt the son without notifying the father, told the son that the father did not

love him, prevented the son from visiting his relatives, and told the son that

the father’s house had rats. Id. After the son decided to live with father, the

sister and husband “continually disparaged [the father], describing him as a

whoremaster, liar, and con artist who really did not love his son.” Id. They

called the son and threatened to commit suicide if he did not return. They had

the son write a note to his father that “he did not have long to live and that

god would punish him.” Id. The son became unhappy and returned to live

with father’s sister and her husband. The father maintained the conduct

caused him severe emotional distress. We concluded that the father stated an

IIED claim, noting the complaint “alleged intentional misrepresentations made

                                     - 14 -
J-A17002-21



to an adolescent by his aunt and uncle concerning the morals and behavior of

his father.” Id. at 1185. We reasoned that “it appear[ed] that [the sister and

her husband] intentionally manipulated appellant’s son in a manner ‘peculiarly

calculated’ to cause [the father] serious mental or emotional distress.” Id.

      Here, Child had been found dependent. Although Langenbach argued for

termination and against kinship placement, her actions, in the context of a

dependency proceeding, are not similar to the repeated disparagement of a

father toward a son over the course of years and the threats of physical harm

and suicide. Further, in contrast to Bartanus, the alleged comments made by

Langenbach were in court or at a parenting class, not in front of Child.

      In the fourth claim, E.M. argues the court erred in finding he did not

state a legal malpractice claim against Appellees. He alleges he stated a claim

for legal malpractice because he not only had an interest in being with his

parents, but also with his sister. Further, he had an interest in visiting and

seeing Child and doing so while Child was in Grandmother’s care. He suffered

losses due to Langenbach’s efforts to destroy his sibling bond with Child. He

argues that “[b]y advocating specifically against [kinship] placement, which is

contrary to Pennsylvania law, and putting in motion a two-year effort to

destroy E.M.’s bond with his sister even at [the] first hearing, Langenbach

and, in turn, the Defender Association failed to live up to the professional

standard of care as attorneys for E.M.” Appellants’ Br. at 28. He argues that

the legal malpractice claim is for the loss he suffered “with respect to

Langenbach’s efforts and advocacy from the outset of her representation of

                                    - 15 -
J-A17002-21



him and his sister to destroy their sibling bond.” Id. That he was placed with

his parents does not “absolve Appellees of liability.” Id.

        For a legal malpractice claim, a plaintiff must allege “(1) the

employment of the attorney or other basis for duty; (2) the failure of the

attorney to exercise ordinary skill and knowledge; and (3) that such

negligence was the proximate cause of damage to the plaintiff.” Rizzo v.

Haines, 555 A.2d 58, 65 (Pa. 1989) (citation omitted). Law firms are liable

for negligent conduct performed by its attorneys within the scope of their

employment. Atkinson v. Haug, 622 A.2d 983, 986 (Pa.Super. 1993).

        The trial court concluded that E.M. failed to state a legal malpractice

claim against Langenbach and the Defender Association:7

           An essential element of a legal malpractice claim is
           allegations “of actual loss.” Rizzo, 555 A.2d at 68. Legal
           malpractice claims cannot be based on “speculative
           damages.” Id. Ms. La[n]genbach was appointed as E.M.’s
           guardian ad litem before a July 7, 2016 hearing. (Id. at ¶
           23). At the conclusion of that hearing, he was reunited with
           his parents. (Id. at ¶1130-31). E.M. was discharged from
           dependent care at the subsequent August 18, 2016 hearing,
           and remained in his parents’ custody. (Id. at ¶ 41).
           Plaintiffs’ complaint contains no allegations that defendants’
           conduct in these hearings caused an actual loss. Therefore,
           the complaint fails to state a legal malpractice claim by E.M.
           against defendants.

Tr. Ct. Op. at 14-15.

        We conclude the trial court did not err in finding E.M. failed to state a

legal malpractice claim. Langenbach owed E.M. a duty while she was his child
____________________________________________


7   It found that Child did state a legal malpractice claim against Appellees.

                                          - 16 -
J-A17002-21



advocate. However, this duty ended when E.M. was returned to Parents’ care

and no longer dependent. The attorney-client relationship from which the duty

arose ended. The harm E.M. alleges, the destruction of the bond between him

and Child, would have occurred due to a breach in Langenbach’s duty to Child.

Although Langenbach allegedly argued against kinship care for Child while still

representing E.M., that alone would not be sufficient to support his claim of

injury due to a breach of duty owed to him.

      Order reversed. Case remanded. Jurisdiction relinquished.

Judge King files a concurring memorandum.

Judge Pellegrini files a concurring and dissenting memorandum.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/1/2022




                                    - 17 -